Citation Nr: 1815799	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right shoulder disability. 

2.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that continued the Veteran's disability ratings of 10 percent for the right shoulder, low back, and right knee disabilities.  

In April 2017, the RO issued another rating decision that increased the Veteran's disability rating for the right shoulder from 10 percent to 20 percent, effective from July 31, 2012, the date of the claim for an increased rating.  In general, the claim would remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  However, as discussed below, the Veteran has withdrawn his appeal with respect to this claim.  

In August 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

The remaining issues on appeal of entitlement to increased ratings for his low back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the August 23, 2017 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the undersigned Veterans Law Judge that the Veteran wished to withdraw his appeal as to the claim of entitlement to an increased rating for the right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a disability rating in excess of 20 percent for a right shoulder disability have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017). 

Here, during the August 23, 2017 Board Central Office hearing, the Veteran and his representative stated on the record that the Veteran wished to withdraw his appeal as to the claim of entitlement to an increased rating for the right shoulder disability.  This statement, memorialized in the hearing transcript associated with the claims file, satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2017).  

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to a disability rating in excess of 20 percent for a right shoulder disability, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The claim of entitlement to a disability rating in excess of 20 percent for a right shoulder disability is dismissed, with no prejudice.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Turning first to the Veteran's claim for an increased rating for his right knee disability, the Veteran testified during the August 2017 Board hearing that the right knee disability has worsened since he was last examined in September 2016.  Specifically, the Veteran testified that he began experiencing significant instability of the right knee, which he described as buckling, approximately two months before the hearing, so in June of 2017.  The Veteran also reported experiencing muscle spasms with more frequency than he previously noted to the VA examiner.  

As for the low back disability, the Veteran also stated that it was his belief his disability has worsened since the previous examination in July 2013.  The Veteran testified to also experiencing muscle spasms in low back, which alters his gait and causes him to have to hold on to railing so as not to fall.  

Based on the Veteran's competent and credible hearing testimony, the Board finds that VA examinations are needed to ascertain the current severity and manifestations of the Veteran's right knee and low back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board notes the previous July 2013 VA examination for the lumbar spine and September 2016 VA examination for the right knee disability do not comply with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As the prior examinations are not in compliance, a remand is also required so that the Veteran may be afforded new VA examinations for his low back and right knee disabilities that contain adequate information pursuant to Correia.

Finally, the latest VA treatment records in the claims file are from April 2017.  On remand, the RO should obtain any outstanding records from April 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from April 2017 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Once any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should provide opinions on the following:
   
a) Please identify all back orthopedic pathology found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion.

b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

c) Please ascertain whether the pain the Veteran experiences due to his disability significantly limits his functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of knee flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected right knee disability.  The examiner must review the claims file, including all the previous VA examination reports, and note the review in an examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should provide opinions on the following:

a) Specific comment on the Veteran's report of buckling/ instability of the right knee must be provided.  The examiner should discuss the severity and frequency of any identified instability of the right knee, as well as the presence of any muscle spasms.  

b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

c) Please express an opinion whether there would be additional functional impairment on repeated use or during flare-ups.  Assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, provide an explanation for why this is so.

d) Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of knee flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a SSOC and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


